 McCANN STEEL COMPANY41JOHN H. McCANN AND HAZEL E. McCANN D/B/A McCANNSTEEL COMPANYandSHOPMEN'S LOCAL UNION NO. 733,INTERNATIONAL ASSOCIATION OF BRIDGE, STRUCTURAL& ORNAMENTAL IRON WORKERS, A. F. of L. Case No.10-CA-1259. July 9, 1953DECISION AND ORDERSTATEMENT OF THE CASEUpon a charge and amended charges duly filed by Shopmen'sLocal Union No. 733, International Association of Bridge,Structural & Ornamental Iron Workers, A. F. of L., hereincalled the Union, the General Counsel of the National LaborRelations Board, respectively herein called the General Coun-sel' and the Board, by the Regional Director for the TenthRegion (Atlanta, Georgia), issued a complaint, dated June 5,1952, againstJohn H. McCann andHazelE.McCann d/b/aMcCann Steel Company, herein called the Respondent, allegingthat the Respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning ofSection 8 (a) (1), (2), (3), (4), and (5) and Section 2 (6) and (7)of the National Labor Relations Act, as amended, 61 Stat. 136,herein called the Act. Copies of the complaint, the charge andamended charges upon which the complaint was based, andnotice of hearing, were duly served upon the Respondent andthe Union.With respect to the unfair labor practices, the complaint asamended alleged in substance that the Respondent: (1) On orabout May 24, 1951, discharged Vernon Clardy and thereafterfailed and refused to reinstate him because of his membershipin and activities on behalf of the Union and because he appearedas a witness and testified ina Board proceeding;(2) on or aboutJanuary 26, 1951, and at all times thereafter, refused to bargaincollectively with the Union as the exclusive representative of itsemployees in an appropriate unit; (3) in and around February1951 and on or about May 9 and May 30, 1951, bargained directlyand individually with its employees in the aforesaid unit andunilaterally granted them wage increases; (4) on or aboutNovember 17, 1950, initiated, formed, sponsored, and promoteda labor organization, herein called the Grievance Committee,and at all times since that date has assisted, dominated,contributed to the support of, and interfered with, the admin-istration of this Committee; (5) on different dates from January15, 1951, through June 5, 1951, through its officers and agents,(a) threatened its employees with discharge and other reprisalsbecause of their union membership; (b) interrogated its em-ployees concerning their union membership, activities, anddesires; and(c) conducted a poll or election among its em-ployees to determine whether they desiredtobe represented bythe Union.IThe term specifically includes the counsel for the General Counsel appearing at thehearing.106 NLRB No 6. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent's amended answer denied the commission ofthe alleged unfair labor practices,and admitted certain otherallegations of the complaint.In addition,the answer averredthat Section 10 (b) of the Act barred the allegations of thecomplaint because they had allegedly occurred more than 6months before any charges specifically alleging them were filedand served.Pursuant to notice,a hearing was held at Nashville,Tennes-see, onNovember 12, 13, and 19, 1952, before the late J. J.Fitzpatrick, the Trial Examiner duly designated by the ChiefTrial Examiner.'The General Counsel and the Respondent wererepresented by counsel and the Union by representatives. Allparties were afforded full opportunity to be heard,to examineand cross-examine witnesses,to introduce evidence bearing onthe case,to argue orally upon the record,and to file briefs andproposed findings of fact and conclusions of law. Briefs werereceivedby the TrialExaminer from the General Counsel andthe Respondent,and have been duly considered.During the course of the hearing,the Trial Examiner maderulings on motions and on objections to the admissibility ofevidence.The Boards has reviewed the rulings of the TrialExaminer and finds that no prejudicial error was committed.The rulings are hereby affirmed. At the conclusion of thehearing,counsel for the Respondent moved to dismiss thecomplaint because the allegations therein were barred bySection 10 (b) ofthe Act.'The Respondent contended,in sub-stance,that Section 10 (b) required the dismissal of the com-plaint because the alleged violations occurred more than 6months before the filing and service of a charge specificallyalleging these violations.The TrialExaminer reserved rulingon this motion. It is hereby denied.5On January 30, 1953, the Board, acting pursuant to Section102.36 of its Rules and Regulations,Series 6 as amended,2 After the hearing had been concluded and before the filing of the intermediate Reportbecame possible, Trial Examiner Fitzpatrick died.3 Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, the Boardhas delegated its powers in connection with this case to a three- member panel [MembersHouston, Murdock, and Peterson]4 The Respondent had urged this contention in its answer and had renewed it in its brief tothe Trial Examiner.5 The original charge, filed on May 4, 1951, and served upon the Respondent on May 10,1951, charged violations of Section 8 (a) (1), (3), and (4) of the Act Later amendments addedcharges of violations of Section 8 (a) (2) and (5). The complaint, based on all these charges,alleged violations occurring on or after January 1, 1951 Without considering the individualcharges or the specific allegations of the complaint, we note that the earliest conduct allegedin the complaint as an unfair labor practice occurred during January 1951. well within 6months of the service of the original charge on May 10, 1951. We have frequently held that"the filing and service of a charge stops the running of the 6-month limitation provisions ofSection 10 (b), as to any unfair labor practice committed within the 6-month period precedingthe filing and service of the charge and/or any period subsequent thereto, whether or not thecharge particularlymentions the acts involved." Waterfront Employers of Washington, 98NLRB 284. Accordingly, as there appears to be no persuasive reason for departing from thissalutary rule, we have denied the Respondent's motion Cathey Lumber Company, 86 NLRB157; Ferro Stamping Company, 93 NLRB 1459; Olin Industries, Inc., 97 NLRB 130; see alsoN.L.R B. v. Westex Boot and Shoe Co., 190 F 2d 12 (C.A. 5) McCANN STEEL COMPANY43issued anorder providing thatthe case be transferred to andcontinued before theBoard,that no TrialExaminer's Inter-mediateReportbe is sued in the case,and thatproposed findingsof fact,proposed conclusions of law,and a proposedorder beissued.On June 2, 1953,theBoard issued its proposed findings offact,proposed conclusionsof law, and proposed order in thisproceeding.Thereafter, the General Counsel filedexceptionsthereto anda supporting brief.The Boardhas consideredthe proposedfindingsof fact,proposed conclusionsof law, and proposedorder,the exceptionsand brief,' and the entirerecord inthe case, and hereby makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTJohn H. McCann and Hazel E. McCann d/b/a McCann SteelCompany have their principal office and place of business atNashville,Tennessee,where they are engaged in the fabricationand installation of structural steel and miscellaneous orna-mental ironwork.During the 12-month period ending April 1,1952,they purchased raw materials,equipment,and suppliesvalued in excess$400,000, of which more than 75 percent invalue was purchased outside the State of Tennessee and shippedin interstate commerce to the Nashville plant. During the sameperiod,they sold finished products valuedinexcess of $800,000,of which more than 40 percent in value was sold and shipped tocustomers outside the State of Tennessee.We find that the Respondent is engaged in commerce withinthemeaningof the Act.II.THE LABOR ORGANIZATIONS INVOLVEDShopmen's Local Union No. 733,International Association ofBridge,Structural&Ornamental Iron Workers,A. F. of L., is,and the Grievance Committee was, a labor organization asdefined in Section 2(5) of the Act, admitting to membershipemployees of the Respondent.III.THE UNFAIR LABOR PRACTICESA.Background and chronology of main eventsOn or about September 15, 1950,the Respondenthired GeorgeJ.Hearn,a business counselor,to assist it out of its financialdifficulties.As part of his plan of rehabilitation,Hearn inOctober proposed to the employees the formation of a grievancecommittee. Following his suggestions the employees named a6 In view of our determination herein, we deny the Respondent's request for special leave tofile a reply brief. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommittee of five with Hearn as chairman.This committeeprocessed grievances on behalf of employees.In the early part of November, Pat Williams, special repre-sentative and organizer for the Union,contacted employeesVernon W. Clardy and others with reference to organizing theemployees .on behalf of the Union. Active organization startedDecember 15,when the Union began holding weekly meetings.By January 23, 1951, the Union succeeded in signing up amajority of the employees in the shop. On January 26 it sonotified the Respondent.On January 31 the Union filed a petition for certification ofrepresentatives (Case No. 10-RC-1262). On May 9, the Boardissued its Decision and Direction of Election in part findingthe appropriate unit.' An election was accordingly scheduledfor June 5.Before June 5, however,the Respondent, as hereinafter found,engaged in various unfair labor practiceswithin themeaning ofSection 8 (a) (1), (2), and (3) of the Act.At the Union's request, the election of June 5 was canceled,and on June 22 the Union withdrew its petition for certificationof representatives.B.The formation and domination of theGrievance CommitteeFor the most part, the facts with respect to the GrievanceCommittee are uncontradicted and undisputed. On or aboutSeptember 15, 1950, the Respondent,finding itself in financialdifficulties, hired Hearn to rehabilitate it. A week later Hearnadvised the employees of his mission and informed them thathewould submit a program for their approval at the nextregular monthly meeting of employees.At the October meeting,Hearn, among other things,suggested the formation of agrievance or shop committee because the Respondent wasgoing to institute safety and efficiency measures and"wantedsomebody that they [the employees]felt was going to representthem properly." As he admitted:I said to them, "Now, my suggestion to you is that you havea committee of five and then you make as many nominationsas you want from the floor and then everybody you nominatewe will send out of the room and then we will take a vote andthe first five that is elected will be the committee to repre-sent you people, and then anything that you don't like inconnection with McCann Steel Company you can present tothem and the chairman then will calla meeting and we willwork it out."John H. McCann,8 who was also present at the meeting,corroborated Hearn, testifying:794 NLRB No. 65.8 The reporter erroneously designated the witness as Charles H McCann McCANN STEEL COMPANY45Mr. Hearn suggested that they appoint this committee totake up any grievance the men had. In other words, theywould have to go to somebody with a grievance. In otherwords, anything that they wanted to take up with the man-agement it would be taken up, handled through this com-mittee.The employees followed Hearn's recommendation and electeda Grievance Committee of five, including Clardy, with Hearn aschairman. According to Clardy, the function of the Committeewas "to take up just general grievances of the men and to pro-vide safety rules for the shop, and just anything that come tohand, any question that might arise,itwas to come before usand we were suppose to work it out."At ChairmanHearn's call,the Committee met weekly inMcCann's office to hear and settle the grievances. Generally,they dealt with pay increases for employees, although one in-volved the recommendation that Superintendent Hicks be dis-charged.The Committee continued to function with its original mem-bership until the May 15, 1951, monthly meeting, when Hearnhad a new slate elected.'Exceptfor Clardy,there was nochange in the new personnel of the Committee.Hearn continuedas chairman.Although in its answer the Respondent denied that theGrievance Committee was a labor organization within themeaning of Section 2(b) of theAct, itmade no effort in itsbrief to support this position. As indicated above, this Com-mittee represented employees with respect to their grievances.To the extent that the Grievance Committee thus representedthe employees with management and functioned as a vehicle forthediscussion, consideration, and improvement of the em-ployees'working conditions,we find that it was a labor organi-zation within the meaning of the Act."The Respondent, however, contends that an 8 (a)(2) violationcannot be found against it, because the Grievance Committee(1) had been created before union activity began and(2) had notbeen served with the complaint herein. We disagree. While itis true that the Committee was created in October 1950, beforeunion activity began, the fact remains that the Respondentinitiated and sponsored the Committee and dominated it during9Hearn testified that he took this action because Clardy had offered to resign from theCommittee and perhaps others might also want to do so, and that he so told the employeesClardy denied that he had offeredto resignand testified that Hearn "fired" the Committee.Clardy's testimony was corroborated by employee Dallas F Brown. Significantly, McCannadmitted that the election of a new Committee was Hearn's idea and that Hearn did notdiscuss the reasons for his idea. In these circumstances, and upon the entire record, wecredit Clardy's and Brown's version of what occurred at the May 15 meeting.It SeeIndianaMetalProductsCorp.,100NLRB 1040, enforced as modified on othergrounds, 202F. 2d 613 (C. A. 7). 46DECISIONS OF NATIONAL LABOR RELATIONS BO'1RDits entire existence."As indicated above, theCommittee wassuggestedby theRespondent's business counselor,Hearn; thecommittee chairman was Hearn; theweeklycommittee meet-ingswere called by Hearn andheld in McCann's office; andHearn had the original officers terminated and new oneselected, with himself continuing as chairman.The activitieswhich Section8 (a) (2) proscribes are nonethelessviolative oftheAct whetheror not there is a rival union in the picture. Inthese circumstances and upon the entire record, we believe andfind thatthe Respondent's domination of and interference withthe formation and administration of the GrievanceCommitteeconstituted a violation of Section 8 (a) (2) and(1) of the Act.12With respectto the contention that no 8(a) (2) finding or orderbased thereon can be made because ofthe failureto serve theGrievance Committee in accordance with Section 102.8 and102.15 of our Rules and Regulations,we note the Committee isno longer in existence.The Board's proposed order hereinafterentered is limited to the Respondent only, and does not orderwithdrawal of recognition from, or disestablishment of, theGrievance Committee. In these circumstances and upon theentire record,we find no merit in the Respondent's position.In cases involving labor organizationsfound by theBoard to bedominatedby an employer,theBoard customarily orderswithdrawalof recognition and disestablishment.'However,because of the failure to serve the Committee in accordancewith the Rules,and because the Committee is no longer func-tioning,14we find it unnecessaryto order withdrawalof recog-nition and disestablishment in this case.C.The allegedrefusal to bargainOn January 25, 1951, the Union wrote the following letterwhich the Respondent received the next day:Shopmen's LocalUnion #733 of theInternational Asso-ciation of Bridge, Structural and Ornamental Iron Workersaffiliatedwith the AmericanFederationof Labor herebysubmit notice that by authorization of your employees at400 South 2nd Street,Nashville,Tennessee,we are desiredby a vast majorityfor the purpose of collective bargainingwhen certifiedby,the NationalLabor Relations Board.Will you kindlyconsent by return mail to a consentelection and/or acknowledge receipt of aforementionednotice."To the extent that the Respondent's activity in connection with the Comniittee occurredmore than 6 months before the filing and service of the original charge Section 10 (b) of theAct prevents such activity from being utilized as a basis for an unfair labor practice findingHowever, such conduct may be, and has been. considered as background evidence to assistus in evaluating the Respondent's conduct which occurred after the 6-month period. SeeSharples Chemicals Inc , 100 NLRB 20.12 Aerovox Corp , 102 NLRB 1526; Globe Products Incorporated, 102 NLRB 278; IndianaMetal Products Corporation supr; Rehrig-Pacific Company, 99 NLRB 16313See cases cited in footnote 12, supra.14 Both the Respondent and the General Counsel conceded in their briefs that the Conimtteeis no longer functioning and has been dissolved McCANN STEEL COMPANY47McCann admitted having received this letter and making noreply thereto.He asserted that he made no reply because a fewdays later he received notice of the Union'srepresentationpetition filed on January 31.Williams, the union representative,credibly testified thathehad no dealings with the Respondent until early in March, whenhe discussed with McCann the layoff of employee Dale. Withrespect to this conversation,Williams testified as follows ondirect examination:Q. (By Mr. Patton)Did you have any conference withthe Company after the layoff, discharge of Mr. Dale?A.Yes,I talked to Mr.McCann about that and we dis-cussed that problem quite thoroughly too. However, therewas no one present but Mr.McCann and myself.Q.Well,now, aside from the merits of the case of Mr.Dale, the thing I am trying to get to iswhetheryou or theCompany,either one, said anything about the obligation todiscuss the matter to bargain?A.Yes.TrialExaminer Fitzpatrick:Q.At this conference?The witness:A.Yes. I brought out the fact that we had the majorityof people signed on cards and asked him to bargain on thefact that this man's seniority and he refused.(Sic) Said hedid not haveto bargainwithme because of the fact we werenot certified and that he would not bargain.McCann was not asked and did not testify concerning thisconversation with Williams.However,he testified generallythat at no time before June 5, 1951, did the Union request theRespondent to bargaincollectively.Thereafter,on May 28 Williams againmet with McCann. Thismeeting concerned the reinstatement of Clardy,who had beendischarged on May 24.Also present at this meeting were Clardyand Union Representative Rutherford.Concerning this conver-sation Williams testified on direct examination:Q. . . . After the discharge of Mr.Vernon Clardy didyou have any conferences with the Company?A.Yes.Mr. Rutherford and Mr. Clardy and myselfwent toMr. McCann's office.Q. I see.A.And we discussed the matter.And Mr.McCann wasvery antagonistic toward the fact that we wanted to put back 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDto work.We asked Mr. McCann if he would consider puttingMr. Clardy back to work and we discussed the matter quitethoroughly even though Mr. McCann was quite unreasonablea time or two about it. . . . He also made the statementwhen Brother Clardy told him that he had been told byMr. Charles McCann to unload that car if at all possible,he told him whoever said that was a damn liar.And it wasvery--themeeting was very uncomfortable. (sic)Q.Did Mr.McCann say anything about his obligation todiscuss the matter with you, bargain with you, anything ofthat kind?A.Yes,he very emphatically brought that point out.Q.What.,did he say?A.He said we had no bargaining rights within the Com-pany, within the plant,that we had not been certified,which,of course was true. We agreed with him we had not. But Ibrought the point forward that we did represent the peopleeven though we had not been certified due to the fact thesepeople had signed authorization cards for our representa-tion and I felt that due to that fact we could discuss thematter as gentlemen.And he said he did not have to sitthere and talk to me or to Mr. Rutherford or any of therest of us for that matter about the thing at all, that hehad no reason to, and he didn't intend to discuss it as amatter of settling it.Clardy testified as follows:Q.Do you recall whether or not Mr. McCann said any-thing about his obligation to bargain at that time?A. I am afraid I don't get you clear on that someway.Q.Well,do you know whether Mr. McCann said anythingabout whether he was obligated to bargain with the Union,orwasn't obligated to bargain with the Union, do youremember anything along that line happening?A.Well,Iremember him saying that the Union wasn'tgoing to tell him how to runhis business.I remember that.And he didn't have to negotiate and ask the Union anything.McCann confirmedClardy's testimony respecting his refusalto let the Union runhis business.He further testified as follows:Q.When Mr. Williams came back with Mr. Clardy onMonday after Mr. Clardy had been discharged,didhe makeany suggestion at that time that you engage in collectivebargaining with him as representative of the Union?A.No, sir.Q.Did you state to him at that time in words or insubstance that you didn't have to bargain with the Union?A. I can't recall just exactly the statement, but--Q.Have you ever stated to anybody anytime that if theUnion was certified that you didn'thave to bargain withthem?A.No, sir. McCANN STEEL COMPANY49The General Counselcontendsthat the Union requested theRespondent to bargain on three occasions:to wit, on January26, sometimein March,and onMay 28, and that theRespondentrefused to do so.The Respondent denies thatthe recordsupportsthe General Counsel's position.For the reasons hereinafter setforth,we agreewith theRespondent."Beforean employernormallycan befound to haverefused to bargain inviolation ofSection 8(a) (5) of theAct, the statutoryrepresentative of theemployees in an appropriateunitmust requestthe employer torecognize or bargainwith it. While therequest to bargain neednot be formal,nor made inany particularmanner,a union mustclearly convey to the employeritsdesireto negotiate withhim.16We thereforeproceed toexamine whether this Unionmade asufficientlyclear requestto theRespondenton any ofthe threeoccasions.The Union's letter ofJanuary 25recitesthat a majority ofthe employees desiredto berepresentedby the Union when itwas certified.This letterdoes not make apresent,clear demandfor bargaining,but atmostasks theRespondenttoconsent to anelection to ascertaintheUnion'srepresentative status. It isclear thatthe Unionwas not attempting to bargaincollectivelyat this time, but was simplyendeavoring to expeditethe deter-mination ofitsmajority status through normal Board channels.That this was the Union'spositionispatently clear fromWilliams'admission on cross-examination:Q. . . . I am talking about January25, 1951.A.No, Iwas asking for consent election or acknowledgereceipt of this letter.That is allIwas asking.Q.So,what you were asking[them] to do was eitherconsent to an election so you could have an election orin the alternative just acknowledge receipt of your letter.A.That's right.Further, the GeneralCounsel, in oral argumentbefore theTrialExaminer, admittedthat "there may be some doubt asto the letter which was writtenbyMr. Williams to the Companyconstituting an inequivable(sic) request to bargain." Underall these circumstances,we find that the Union had not re-questedthe Respondentto recognize or to bargainwith it inits letterof January 25.Nor doesthe record establisha request to bargaincollec-tively in Marchor onMay 28. At most, it shows arequest tobargainwithrespect to the dischargesof Dale and Clardy--ass In view of our determination herein, we deem it unnecessary to consider Respondent'sother arguments that it had a bona fide doubt as to the Union's majority status or the appro-priate unit and therefore could not be found to have refused to bargain in good faith16N.L R.B v. The ColumbianStamping&EnamelingCo., 306 U. S. 292; The SolomonCompany, 84 NLRB 226. 50DECISIONSOF NATIONAL LABOR RELATIONS BOARDrequest that we find the Redpondent, in fact, honored--and nota request to bargain about anything else. As indicated above,Williams on direct examination testified that on the earlieroccasion he asked McCann to bargain with respect to Dale'sseniority.He confirmed this on cross-examination when headmitted:Q. So, you were not askingto engagein collectivebargainingright at that time?A. I wasaskinghim tobargainon that particular man(Dale) at that time, yes sir.This testimony clearly reveals that Williams was interestedin bargainingonly with respect to Dale. Similarly, Williams'testimony that on the later occasion he suggested to McCannthat"we could discuss the matteras gentlemen" is muchmore susceptible, in the light of all the evidence, to an inter-pretation that he wantedto discussClardy's discharge andnot any other subject of collective bargaining. It thus appearsthat Williams' and Clardy's testimony, upon which the GeneralCounsel relies, does not spell out such a clear and unequivocaldemand for collective bargaining as to support a finding of aviolation of Section 8 (a) (5) of the Act. In the Solomon case 17theBoard refused to find a violation of Section (a) (5) of theAct where a union's request was not clearly and unequivocallyfor recognition and was susceptible of another reasonableinterpretation.We believe that the principle in the Solomoncase isapplicable. Accordingly, we find that the Union madeno requestof the Respondent for recognition or for collectivebargainingin March or on May 28.18The General Counsel also argues that a specific request tobargain collectively would have been futile, and was thereforeunnecessary, because the Respondent made it plain to theUnion, by its actions and words, that it would not bargain withthe Union even if duly requested. To support his position, theGeneral Counsel relies upon our decision in the Old TownShoe case.'9 In thatcase,theBoard found a violation ofSection 8 (a) (5) of the Act despite the absence of a requestto bargain. However, the Board clearly indicated that "specificcircumstances" took that case out of the general rule thata request to bargain is a condition precedent to a finding of arefusal to bargain. In the Old Town Shoe case, after an impasseresulted in a strike, the employer publicly stated its policyof not bargaining during a strike, and thus made it unequivo-cally clear to the union that a bargaining request would befutile during the strike. In the present proceeding, however,17 The Solomon Company, 84 NLRB 226i8See also Glass Fiber Moulding Company, 104 NLRB 383, in which Member Houston dis-sented. However, he now considers himself bound by that decision Nor can any violation bepredicated on the Union's specific request to bargain about the Dale or Clardy discharges.As appears from Williams' admissions the Respondent did, in fact, thoroughly discuss thesematters with Williams19 91 NLRB 240. McCANN STEEL COMPANY51we find that there are no such specific circumstances whichwarrant removing the case from the general rule.We findno publicly stated policy or clearly evinced determination bythe Respondent not to bargain with the Union.On the contrary,the two conversations on which the General Counsel reliesdisprove such a policy.In these conversations,theUnionadmits that the subject matter of its specific requests tobargain concerning Dale and Clardy was throughly discussed.While it may be true that the Respondent'srepresentative,McCann, was antagonistic and resented the Union,this is notsufficient to sustain the General Counsel's burden of proofthat a request to bargain would have been futile. In thesecircumstances we believe and find that the principle of theOld Town Shoe case is not applicable to this proceeding.In these circumstances and upon the entire record, webelieve and find that the Respondent has not engaged in unfairlabor practices within the meaning of Section 8 (a) (5) of theAct, and shall dismiss those allegations of the complaint."D. Interference,restraint,and coercion; thediscriminatory discharge of Clardy1.Summary of evidenceAs indicated above, in. the early part of November 1950,Union Organizer Pat Williams contacted employee Vernon W.Clardywith reference to organizing the Respondent's shopemployees on behalf of the Union.Clardyspoke with the em-ployees,found they were interested in union organization, andreported such interest to Williams.Activeunion organizationstartedDecember 15, when the Union began holding weeklymeetings.Clardyattended practically all the meetings. Heopenly contacted Williams,who was organizing employees onthe sidewalk in front of the plant.McCann admitted that hesaw Williams standing on the sidewalk and "rather opposedthe idea of his being out there."Hearn first discovered theidentityofWilliamsshortlyafter the 1950 Christmas party.He testified:Q.About how often did you see him(Clardy)out theretalking to Mr. Williams?A. I went over there every week, every Tuesday from3:00 until 5:00 and he was there sometime before I evenknew who he was and I finally asked Mr. McCann whothat fellow was and then he told me. I had no information,had no reason to believe that they were being organized.Didn't know a thing about it.Q.That is when you found out when you inquired as towho Williams was?20 The General Counsel contends that,even if an 8 (a) (5) finding is not made, an affirma-tiveorder to bargain upon request should be entered against the Respondent under theauthority of International Broadcasting Corporation,99 NLRB 130.We find no merit in thiscontention,as that principle of the International Broadcasting case is not apposite here.322615 0 - 54 - 5 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDA.That's right.That was after the little Christmasparty that we had. I can nail it by that date.Clardy signed a union-application card on January 19, 1951,and testified on behalf of the Union at the representationhearing on March 29, 1951..McCann and Superintendent Hicksalso testified at this hearing,and Hearn was present.On April 2 and 3, shortly after the close of the representa-tion hearing, Superintendent Hicks and McCann admittedly spoketoClardy concerning his apparent dissatisfaction with hisposition.A similar conversation also took place betweenClardy and Hicks on or about May 10, the day after the Boardhas issued its Decision and Direction of Election in the repre-sentation proceeding.According to Clardy,both Hicks andMcCann questioned him inter alia concerning his interest inthe Union,and McCann asked about his talks with Union Repre -sentativeWilliams.Concerning his conversation with Hicks on April 2 Clardytestified :Q. Just describe what was said in that conversation.A.He called me into his office and wanted to know whatitwas that I wasn't satisfied with around the plant or whyitwas that I wasn't satisfied.I told him I didn't knowanything that I wasn't satisfied with.Iasked him if hehad heard any complaints out of me.He said he hadn't, buthe said I seemed to be the only one that was very interestedin a union,the only one that wanted a union. He wanted toknow why I wanted a union. .. .And so he went on to say that he could tell I wasn'tsatisfied,that I seemed like I was the only one that wasinterested in a union and he felt-I ought to go back on thejob or resign.Q.Do you remember anything that was said one way orthe other about the representation hearing that had beenheld?A.He said he didn't appreciate me volunteer to testifyin that hearing for the election....According to himMcCann is the one that made that statement.As to his conversation with McCann on April 3,Clardy statedthat he"asked me pretty much the same questions Mr. Hicksdid"; but in addition"he wanted to know why it was I had to goout and talk to Mr. Williams every afternoon after workinghours." McCann also asked Clardy at that time to resign.Clardy's conversation on May 10 with Hicks was "prettymuch the same conversation there as we had had before."However, according to Clardy,Hicks also"wanted to knowwhy it was I had to go out and talk to Mr.Williams everyafternoon after work,"and offered to find Clardy a new job McCANN STEEL COMPANY53and give him$100 if he would resign. In reply to Clardy'srefusal to leave his job and thereby lose his seniority, Hickssaid "it would be better that way than it would the other" andthat "McCann said he would personally see that I never gotany further with the Company."Although both Hicks and McCann denied questioning Clardyconcerning his union interest,both admitted they had spoken tohim about his apparent dissatisfaction and suggested that helook for a job elsewhere.On direct examination Hicks testified:Q.Prior to that time had you had a conversation withMr. Clardy relating to whether or not he was dissatisfiedwith his position there?A.Yes sir, I talked to him.Q.Why did you talk to him?A.Well, it just looked like he wasn't satisfied, he wasdoing a lot of standing around ...he just wouldn't go onwith his job and try to do it right for a while...he justdidn't get his work out like he should for a while thereand he was letting his men stand around too much.Q.When you asked him about whether or not he wassatisfied what did he reply?A.He said"Oh, I am satisfied."Q.Did you ask him why he was trying to organize theUnion?A.No sir.0.Did you ask him to resign or quit his job?A. I didn't ask him to resign.I told him I would helphim to get him another job if he wasn't satisfied thereand, that I would be glad to help him,recommend him.Hicks also denied that he offered Clardy $100 to quit and thathe told Clardy that he or McCann "didn't appreciate him testi-fying as a witness in the representation hearing for the LaborBoard." Hicks admitted that Clardy was a"good worker" andfor that reason Hicks did not want to fire him or get rid ofhim.McCann testified concerning the conversation of April 3 asfollows:Q.Did you ever attempt to get Mr. Clardy to quit hisjob or resign,did you ever talk to him about it?A.Yes, sir, I talked to him once.In fact, I called himin my office and asked him why he was dissatisfied.Q.Had you heard he was dissatisfied with the way theshop was being run?A.Yes; the way he was conducting his work and conduct-ing hisself it was very obvious he was dissatisfied ...and it has always been my policy if any of my employeeswant to . ..talk with me, they have full right to come tome ... so, in this instance I called him in and asked why 54DECISIONSOF NATIONAL LABOR RELATIONS BOARDhe was dissatisfied. I said "we don't want anybody workingfor us that is dissatisfied. If you are dissatisfied, I thinkthe best thing to do is to find you another job some place."In addition, McCann denied that his conversation had any con-nection with Clardy's union activities. However, he admittedthat he could not recall calling in other employees to discusstheir workand that asof May 28 Clardy's work was satisfac-tory and McCann had not received any complaint about Clardy.According to the undisputed testimony," on May 23 CharlesH.McCann, theregular assistant generalmanager who wasalso actingas plant superintendentdue to the absenceof Hicks,instructedClardy to unload a carload of steel before quittingtime so as toavoid payingdemurrage.As it was near quittingtime, Clardy told McCann that he expected to leave "when thewhistle blew," but the latter insisted that the car be unloaded"if anyway possible." With the assistance of employee DallasF. Brown and a 5-ton crane operated by Henry Manson, Clardybeganunloading the steel. The crane, which traveled on over-head tracks, would drop a cable with a hook at the end of it.Clardy and Brown would attach the hook to another cable bindinga bundle of steel, and signal Mansontolift the steel. The craneoperator would lift the steel, carry it approximately 65 to 80feet over the top of the shop, and then lower it in the properstoragespot. In this manner steel bars and beams weighingapproximately 2 to 5tonswere unloaded. There remained 2bundles ofangleirons which, as indicated by the shipping noticethat Clardy had, weighed approximately 9 tons each.Because ofthe position of the angle irons it would have been impossibleto divide them into smaller loads and still complete unloadingthe car by closing time. Accordingly, Clardy and Brown, inorder to finish the job before the end of the workday, attachedthe crane cable to the first 9-ton bundle. At the signal, Mansonlifted the bundle and carried it away successfully. The second9-ton bundle was also successfully lifted and carried to thespot where it was to be deposited, but then the crane's motorbegan smoking. Manson shouted to Clardy, "The motor issmoking, getting hot." Clardy said "Let's get it down asquick as we can," and immediately began placing timbers inposition upon which Manson was able to lower the angle irons.The next day, May 24, Mansonagainused the 5-ton crane,this time to unload a truck ofsteelroof trusses. He spentapproximately 1 hour unloading the trusses with the crane,which was not operating properly because "the motor wouldsmoke."Upon completion of the truss job, Manson reportedtoHicks that the crane motor had been burned up the nightbefore. According to Hicks, Manson reportedtohimas follows:21 The findings as to what occurred on May 23 are based on the testimony of Clardy andBrown. Charles H. McCann and Manson, the only other persons involved in this incident, didnot testify.22 In addition to the 5-ton crane, the Respondent had a 10-ton crane which was being re-paired and therefore not in use on May 23 and 24 McCANN STEEL COMPANY55A. . . . (Manson) said "I just barely did get thetrussesoff.The crane motor, there is something the matter withit. . . . I unloadedsome angleslast night and I told Mr.Clardy that the motorwas smokingand he said 'Oh, tohellwith it, we have got to get these angles off'." Thatis exactly what he told me.Q. So he didn't report it to you until after he had usedit some the next morning?A.Get that truck off, yes, sir.Hicks then called the electrician to repair the crane," andreported to McCann that the crane was burned out. Hicks wasinstructedto investigateand find out whose faultitwasthat themotor on the crane burned out. Hicks testified that he talked tothe electrician and then reported to McCann what Manson hadpreviously told him concerning the unloading of the angle irons.Hicks did not talk to Clardy. According to McCann, Hicks re-ported that after the crane operator had told Clardy that theloadwas too heavy and that the motor was smoking, Clardyreplied, "To hell, let it burn up, we have got to get the steelloaded." Hicks and McCann then discussed the incident as wellas the safety of men working underneath the overloaded crane.McCann decided that if Clardy "wasn'tmore interested in thewelfare of the business than to do such a thing as that, we feltlike he ought to be discharged." Following instructions fromMcCann, Hicks called Clardy to his office and discharged him.He accused Clardy of overloading and thereby burning out thecrane, although Clardy blamed the operator for burning it out.According to Clardy, Hicks at thattime againquestioned himaboutthe reasonswhy he wanted the Union, why hewas dis-satisfied, and why he was the only mangoingout to talk withUnion Organizer Williams.At the time of the May 24 discharge, Hicks gave Clardy 3checks, 2 dated May 24 representing paychecks, and the third,dated May 23,representinga payment for vacation. McCannadmitted that there would havebeen no occasionto give Clardya vacation check under normal circumstances, and that it hadbeen given at that time only because Clardy was being dis-charged. But the Respondent did not explain why the vacationcheck was dated May 23, in view of the fact that it did not learnuntil the next day of the overloading incident which allegedlymotivated the decision to discharge Clardy.As indicated above,Manson,despite his knowledge of thedefective condition of the crane, proceeded to unload the truckof steel trussesbefore reporting to Hicks. Both McCann andHicks admitted that they would have stopped operations if theyhad known that the crane's motor had been burned. However,when asked on cross-examination why Manson had not been23The repairs cost $263.56. 56DECISIONSOF NATIONALLABOR RELATIONS BOARDdisciplined,McCann attempted to justify the Respondent'sinaction on the ground that"he is just the operator" who"evidently"was following Hicks'instructions;while Hicksexplained that Manson"thought he was doing his duty"despitehis failure to report the crane's condition before unloading thetrusses.On Monday,May 28, Williams sought to have McCann reinstateClardy. He argued that Clardy had been therefor several years,that this was his first offense,and that he should be givenanother chance.McCann admitted that Clardy'swork up untilthen "had been satisfactory,"but he refused to reinstate Clardyon the ground that the statement Clardy allegedly made toManson about letting the crane"burn up"indicated an improperattitude towards his work.The record is replete withtestimony of the General Counsel'switnesses that overloading of the Respondent's two cranes wasa commonplace occurrence(frequently causing fuses to blow),that none of the employees involved were ever criticized orreprimanded,and that Hicks himself had overloaded the cranes.Both Hicks and McCann categorically denied they knew aboutany overloading.However,McCann admitted that railroadgirders weighing 20 tons hadbeenmoved.u As the Respondent's2 cranes had a total rated capacity of only 15 tons,McCannmust have been aware that on at least that occasion the craneshad been overloaded.2.Concludingfindingsa.DiscriminationThe evidence summarized above discloses that the Respondentwas well aware of Clardy's leadership in the organizationalactivities on behalf of the Union.Clardy not only was frequentlyobserved conversing with Union Organizer Williams,but wasone of the Union'switnesses at the representation proceedingand participated in a conference between the Union and theRespondent to arrange for the Board-directed election.Further,both McCann and Superintendent Hicks not only interrogatedClardy about the Union but also tried to get him to resign andthreatened him with loss of advancement with the Respondentbecause of his interest in the Union.In these circumstancesand upon the entire record, we are satisfied that the GeneralCounsel has made out a.Prima facie case that the Respondent'saction in discharging Clardy on May 24 was rooted in its desireto discourage his union membership and activities.There remains for consideration the question as to whetherthe Respondent's evidence refuted the General Counsel's primafacie case and established its defense that Clardy was dis-charged for cause. The Respondent contended that Clardy wasresponsible for overloading the crane and thereby created aU After hearing the testimony as to overloading by the numerous General Counsel wit-nesses, McCann offered to reinstate Clardy fully as of November 17, 1952. McCANN STEEL COMPANY57situation that wasdangerousto other employees.25 However,although Clardy had overloaded the crane, we believe that, uponthe entire record, the conclusion is inevitable that the Re-spondent merely seized upon this incident as a pretext to dis-charge Clardy for his union activities and interest. We base ourconclusion on the record as a whole and particularly on thefollowing significant facts, which are substantially undis-puted:1.BothMcCann and Hicks admitted that Clardy was asatisfactory employee and a good worker.2.Although the 5- and 10-ton cranes were frequently over-loaded, Hicks and McCann denied knowing that fact. Yet McCannhimself admitted that railroad girders weighing 20 tons hadbeen moved and, therefore, he must have been aware of over-loading onat least that occasion. Accordingly, the denial ofHicks and McCann that they did not know about any overloadingis not credited.3.No employee was criticized or reprimanded for overload-ing.4.Hicks' investigation of the May 23 incident was limited toManson's version--a version that Manson in fact volunteered.Significantly, neither Clardy nor Brown, the other employeeinvolved, was questioned by Hicks in his investigation.5.No disciplinary action was taken against Manson eventhough it admittedly was his duty to report the condition of thecrane and even though he had failed in that duty until after heagainoperated the crane the next day.6.Finally, although McCann and Hicks testified that theywere unaware of this incident until May 24, when they for thefirst time determined to discharge Clardy, itis significant thatthevacation check given to Clardy was dated May 23. Suchvacation check would have been given to Clardy only if he wereabout to be separated from his employ with the Respondent.This latter determination, according to the Respondent's offi-cials,was not made until May 24. Yet no plausible explana-tionwas offered as to why this check was dated May 23,the day before the Respondent allegedly decided to dischargeClardy.In these circumstances, and upon the evidence in its entirety,we conclude and find that Clardy's discharge was unrelated tothe crane incident but was, on the contrary, motivated by theRespondent's desire todiscourage Clardy's interestinthe Unionand to forestall organization of its employees by the Union, andu In addition, the Respondent apparently argued that Clardy's alleged supervisory statusafforded a defense to his discharge. In its earlier Decision and Direction of Election (CaseNo. 10-RC-1262) the Board found that Clardy was a nonsupervisory employee. The recordin that proceeding was made part of the record herein, by stipulation of the parties TheBoard has considered the evidence in both the representation and present proceedings andconcludes, as it did earlier, that Clardy was not a supervisor within the meaning of the Act.Accordingly,we adopt and reaffirm our earlier determination, and find no merit in theRespondent's argument. 58DECISIONSOF NATIONAL LABOR RELATIONS BOARDthat the Respondent thereby engaged in unfair labor practicesproscribed by Section 8 (a) (3) and(1) of the Act. 26b. Interference,restraint,and coercionIt is concluded and foundthat by the following conduct, theRespondent engaged in interference, restraint,and coercionwithin themeaning of Section 8(a) (1) of the Act:1.InterrogationofClardyconcerning his interest in theUnion, includingwhy he wanted the Union, why heoften spoketo Union OrganizerWilliams,n andwhy he wasdissatisfied.Hicksand McCann admitted that they asked Clardy about hisapparent dissatisfactionbut denied they questioned him abouthis union activities.TheyexplainedthatClardy'sattitudetowards his work and his fellow employees appeared to havechanged. Yet,both alsoadmitted that Clardy wasa satisfactoryemployee and a goodworker, and offeredno reason to explainClardy'salleged dissatisfaction,which appearsto have coin-cided with his'well-knownunion activities and interests. Fur-ther,McCann wentso far as to callClardy intohis office andspeak withhim inthis connection,although he could recall noother occasion whenhe called in an employeeand discussedhiswork. Thus,in the eyesof theRespondent's responsibleofficials,Clardy's so-called dissatisfaction was, in effect,equivalent to his interestin the Union. If Clardy had notengaged in union activities, the Respondentwould not havediscovered any "dissatisfaction." This viewis also supportedby Hearn's testimonythat Clardy "was againsteverything Iwas tryingto do"because he was theonly employee who wouldtalk to UnionOrganizerWilliams. Accordingly,we do not creditthe denialsof McCannand Hicks.2.The suggestionby dicksand McCannthat Clardy resignbecause itwould bebetterthat way and because he hadno futurewiththe Respondent.As with theinterrogation coveringClardy'salleged dissatisfaction,so, too,here,there does not appear tobe any otherreasonable explanation for the Respondent's attemptto getrid of Clardyexcepthis unionactivities and interest.Clardy admittedlywas a goodworker, and theRespondent,absenta discriminatorymotive,would normallywant to retainhim in its employrather than encouragehim to leave.3.The statement made by Superintendent Hicks to employeeBrownthat there "wouldn't be no raise until thisunionbusinesswas settled." Accordingto Brown,this statement was made tohim afterhe was promoted toClardy's leadman job and hadrequestedto be paid what Clardy hadbeen paid.Hicks deniedmaking this statement.In view ofour previous findings, we do26 In view of our Decision and Order herein, we find it would serve no useful purpose toconsider the General Counsel's contention that Clardy's discharge also violated Section 8(a) (4) of the Act. Accordingly, we shall dismiss that allegation of the complaint See ApexToledo Corporation, 101 NLRB 316.27 Hearn admitted that he frequently saw Clardy talking to Williams, and that that causedhim to inquire from McCann about Williams At that time, McCann told Hearn that Williamswas a union organizer. McCANN STEEL COMPANY59not credit Hick's denial. As this statement clearly indicatesthat the benefits of the increased salary incident to the lead-man's job to which Brown had been promoted was not availabletoBrown because of the Union,it is coercive and violative ofthe Act. 284.Hearn's statement to employees at the May 15 meetingthat McCann and he would leave if the Union came into the shop.According to Clardy,Hearn stated that"there wasn't going tobe any union around there...and if the union come in he wouldjust pack up his bag and leave and if McCann was smart he woulddo the same thing which he thought he was."Employees Brownand Gafford corroborated Clardy's testimony.Brown testifiedthat Hearn had said "he [Hearn] had to fight and get out of it"ifWilliams the union organizer"had anything to do with it";while Gafford testified that Hearn said that"if the Union camein . . . he [Hearn]would just have to packup and leave."Hearndenied making such a statement at anytime. However, upon theentire record and particularly in view of the corroboratedtestimony of Clardy,as well as Hearn's equating union activitieswith opposition to his program for rehabilitating the Respondent,we do not credit Hearn's denial.We find that Hearn threatenedthe employees that he and McCann would leave if the Union wassuccessful.This amounted to a threat to close the plant or atbest to continue under the old financial difficulties,and thusconstituted not only a threat of loss of benefits but also ofemployment to all employees.5.Hearn'soral polling of the employees at the May 15meeting as to whether they wanted Union Organizer Williamsto speak, and his oral polling of the employees as to whethertheywished to proceed with the election of June 5 that theBoard has previously canceled.19In these circumstances, thepollings of employees amounted to seeking, perhaps indirectlybut no less in practical effect,to require the employees toreveal their prounion and antiunion sentiments.We find,however,that the Respondent did not violate the Actin two alleged respects:(1) According to employee Bush,a union member, Hearnthreatened to deprive the employees of the established creditunion (called the McCann Bank)if the Union organized theCompany. Bush stated that Hearn allegedly made this statementat the company meeting of employees he attended after he firstcame back to work sometime between November 1 and 15, 1950.Hearn denied making such statement.We credit Hearn's denial,as no other witness was produced to corroborate or supportBush's testimony,although the statement was alleged to havebeen made where it would been heard by as many as 35 to 50employees.Under these circumstances,we believe and findthat the General Counsel failed to gstablish,by a preponderanceof the evidence,that Hearn made such threat."28 See Allen Fruit Company,Inc., 101 NLRB 761; Western Cottonoil Company, 95 NLRB143329 The facts of these pollings are not in dispute.30Because of our determination herein, we deem it unnecessary to consider the impact ofSection 10(b) of the Act on this allegation. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2) Thecomplaint alleges that the Respondent unilaterallygranted wage increases to employees while the Union was theirstatutory representative.However, the Union was not recog-nized bythe Respondent as such representative,and had noteven made any request for recognition.Moreover,we are notsatisfiedthatin granting the increases the Respondent intendedto undermine unionization particularly in view of other evidencethatithad granted similar increases before the advent of theUnion. Accordingly,we find that the General Counsel has notsustained his burden of proof in this respect.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the Respondent set forth insection III,above, occurring in connection with the operationsof the Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic,and com-merce among the several States,and tend to lead to labordisputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that the Respondent engaged in certain unfairlabor practices,we shall order that it cease and desist there-from and take certain affirmative action designed to effectuatethe policies of the Act.We have found that the Respondent discharged Vernon W.Clardy because of his union membership and activities, andofferedhim reinstatement on November 17, 1952. It willtherefore be ordered that the Respondent make him whole forany loss of pay which he may have suffered by reason of theRespondent's discrimination against him,by payment to himof a sum of money equal to that which he normally would haveearned as wages from the date of his discharge to November17, 1952, less his net earnings 31 during said period.The backpay shall be computed in quarterly periods in the mannerestablished by the Board in F.W. Woolworth Company,and theRespondent shall make such reports available to the agents ofthe Board as are provided therein.'sIthas been found that the Respondent initiated,sponsored,interfered with, and dominated the Grievance Committee. AstheGrievance Committee no longer exists,itwill serve nopurpose to enter our customary order directing the Respondentto withdraw recognition from andtodisestablishthe Committeeas the representative of employees with respect to terms andconditions of employment.Accordingly,no such order shall beentered.However, we shall order the Respondent to cease anddesist from granting recognition to the Grievance Committee,31CrossettLumberCompany,8 NLRB 440,497; Republic Steel Corporationv.N.L.R.B.,311 U.S 7.32 See F W.Woolworth Company,90 NLRB 289. McCANN STEEL COMPANY61if it revives,or to any successor thereto, as such representa-tive.Since theunfair labor practices found to have been committedby the Respondent go to the ve ry heart of the Act and indicate anintent to interfere generally with the rights of employees guar-anteed bytheAct, thepreventive purposesof the Act will bethwarted unless the order is coextensive with the threat. There-fore, in order to make more effective the interdependentguarantees of Section 7 and to prevent a recurrence of unfairlabor practices which burden and obstruct commerce, we shallorder the Respondent to cease and desist from infringing inany manner upon the rights guaranteed in Section7 of the Act.On the basis of the above finding of fact and upon the entirerecord in the case, we make the following:CONCLUSIONS OF LAW1.Shopmen's Local Union No. 733, International Associationof Bridge,Structural&Ornamental Iron Workers,A. F. of L.,is,and the Grievance Committee was,a labor organizationwithin the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure ofemployment of Vernon W. Clardy, thereby discouraging mem-bership in the Union,the Respondent has engaged in and isengaging in unfair labor practices,within themeaning ofSection 8(a) (3) of the Act.3.By initiating,sponsoring,interfering with, and dominatingthe Grievance Committee, the Respondent has engaged in and isengaging in unfair labor practices,within the meaning of Section8 (a) (2) of the Act.4.By interfering with, restraining,and coercing its employ-ees in the exercise of the rights guaranteed in Section 7 of theAct, the Respondent has engaged in and is engaging in unfairlabor practices,within the meaning of Section 8 (a) (1) of theAct.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce, within the meaning of Section2 (6) and(7) of the Act.6.TheRespondent has not violated Section 8 (a) (4) and (5)of the Act.ORDERUpon the basis of the above findings of fact, conclusions oflaw, and the entire record in this case, and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that the Respondent, John H.McCann and Hazel E. McCann d/b/a McCann Steel Company,Nashville,Tennessee,itsofficers,agents,successors, andassigns, shall:1.Cease and desist from:(a) Discouraging membership in Shopmen's Local Union No.733, International Association of Bridge, Structural & Orna- 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDmental Iron Workers,A. F. of L., or in anyother labor organi-zation of its employees,by discharging any of its employees, orby discriminating in any other manner in regard to their hire or-tenure of employment or any term or condition of employment.(b) Dominating or interfering with the formation or admin-istration of, or contributing financial or other support to, theGrievance Committee,or any other labor organization,includ-ing any successor to the Grievance Committee.(c) Recognizing the Grievance Committee, if it revives, orany successor thereto,as a bargaining representative unlesscertified.(d) In any manner interferingwith,restraining,or coercingits employees in the exercise of the right to self-organization,to form labor organizations,to join or assist-Shopmen's LocalUnion No.733, International Association of Bridge,Structural& Ornamental Iron Workers,A. F. of L.,or any other labororganization,to bargain collectively through representatives oftheir own choosing,to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or pro-tection,or to refrain from any or all such activities,except tothe extentthat suchrightmay be affectedby anagreementrequiring membership in a labor organization as a conditionof employment as authorized in Section8 (a) (3) of the Act.2.Take thefollowing affirmative action, which the Boardfinds will effectuate the policiesof the Act.(a)Make wholeVernon W. Clardy inthemanner set forth inthe section entitled"The Remedy,"for any lossof pay he mayhave suffered because of the discrimination against him.(b) Uponrequest,make available to the Board or its agentsfor examination and copying,all payrollrecords,social-securitypayment records, timecards,personnel records and reports,and all other records necessary to analyze the amount of backpay under the terms of this Order.(c) Post at its plant at Nashville,Tennessee, copies of thenotice attached hereto marked"AppendixA." 33 Copies of saidnotice,to be furnishedby theRegional Directorfor the TenthRegion,shall, after beingdulysignedby theRespondent's repre-sentative,be postedby itimmediately upon the receipt thereofand be maintainedby it for aperiod of sixty (60) consecutivedaysthereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonablesteps shall be takenby theRespondent to insure that saidnotices are not altered, defaced, or coveredby any othermaterial.(d) Notify theRegional Director for theTenthRegion, inwriting,within ten(10) days from the date ofthis Order, whatsteps the Respondent has takento comply herewith.IT IS FURTHER ORDEREDthat the complaint be dismissedinsofar as it alleges that the Respondent violated Section 8 (a)(4) and (5) of the Act.33 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." McCANN STEEL COMPANY63APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations i.ct, we hereby notify our employeesthat:WE WILL NOT discourage membership in Shopmen'sLocal Union No. 733, International Association of Bridge,Structural & Ornamental Iron Workers, A. F. of L., or anyother labororganization,by discharging any of our em-ployees, or by discriminating in any other manner inregard to their hire or tenure of employment or any termor condition of employment.WE WILL NOT dominate or interfere with the formationor administration of, or contribute financial or other sup-port to, the Grievance Committee, or any other labororganization, including any successor to the GrievanceCommittee.WE WILL NOT recognize the Grievance Committee, if itrevives, or any successor thereto, as a bargaining repre-sentative, unless certified.WE WILL NOT in any manner interfere with, restrain,or coerce our employees in the exercise of their right toself-organization, to form labor organizations, to join orassistShopmen's Local Union No. 733, International Asso-ciation of Bridge, Structural & Ornamental Iron Workers,A. F. of L., or any other labor organization, to bargaincollectively through representatives of their own choosing,to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or torefrain from any and all such activities, except to theextent that such right may be affected by an agreementrequiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8 (a) (3) ofthe Act.WE WILL make Vernon W. Clardy whole for any loss ofpay he may have suffered as a result of the discriminationagainst him.All our employees are free to become, remain, or refrainfrom becoming or remaining, members of Shopmen's LocalUnion No. 733, International Association of Bridge, Structural& Ornamental Iron Workers, A. F. of L., or any other labororganization, except to the extent that this right may be affectedby an agreement in conformity with Section 8(a) (3) of the Act.We will not discriminate in regard to hire or tenure of employ-ment or any term or condition of employment against any 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee because of membership in or nonmembership in anysuch labor organization.McCANN STEEL COMPANY,Employer.Dated ................By....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered, defaced, or covered by anyother material.LATE CHEVROLET COMPANY,INC.andINTERNATIONALASSOCIATION OF MACHINISTS, AFL. Case No. 32-CA-285.July 9, 1953DECISION AND ORDEROn April 23, 1953, Trial Examiner Richard N. Ivins issuedhisIntermediateReport in the above-entitled proceeding,finding that the Respondent, Late Chevrolet Company, Inc., hadengaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom, andtake certain affirmativeaction, asset forth in the copy of theIntermediate Report attached hereto. Thereafter, the Respond-ent filed exceptions to the Intermediate Report and a supportingbrief.The Board' has reviewed the rulings of the Trial Examinerand finds that no prejudicial error was committed. The rulingsare hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, 2 conclusions, 3 andrecommendations of the Trial Examiner, with the exceptions,modifications, and additions noted below.1.Whilewe find, inagreementwith the Trial Examiner,that because the Respondent operates as an integral part of amultistate enterprise, the Board should assert jurisdiction inthis proceeding,we find as an additional reason for assertingjurisdiction the fact that the Respondent's purchases and salesin commerce, respectively, together represent in excess of1 Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated its powersinconnection with this case to a three-member panel [Members Houston, Murdock, andPeterson].2We correct the following misstatement of fact in the Trial Examiner's findings, whichdoes not affect the validity of his ultimate conclusions nor our concurrence therein. It ap-pears from the record that Owen, not Cook as found by the Trial Examiner, spoke withBarnes on June 28 as certain of the employees were leaving work at noon. (IR p. 70).3We find no merit in the Respondent's contentions (1) that the charging party is not a labororganization within the meaning of the Act and (2) that its Local, Lodge 924, has not compliedwith the filing requirements of the Act.106 NLRB No. 9.